Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2022, 11/30/2021 and 7/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2014/0207587 (“Strietzel”).

Regarding claim 1, Strietzel discloses a telephone advertisement system (fig. 1, system for selectively providing messages in a telecommunication system) comprising: 
at least one memory configured to store thereon computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code (fig. 1, processing means 104, [0018]), the computer program code comprising: 
an information acquisition code configured to cause at least one of the at least one processor to acquire, in response to receiving a telephone talk request from a caller to a callee, callee information indicating a callee from a caller terminal device of the caller ([0025] the method of identifying destination 112 and of connecting source 110 thereto are different, but the basic approach is the same. In implementations involving the Internet, telecommunications advertising means 100 may be included within a router or plurality of routers used to route traffic across the Internet. In this case, the Internet address or domain name is used to identify source 110 and destination 112, instead of the digits of the telephone number dialed); 
an advertisement content acquisition code configured to cause at least one of the at least one processor to acquire, based on the acquired callee information, advertisement content associated with a condition corresponding to an attribute of the callee among a plurality of pieces of advertisement content (claim 3, identifying a first attribute of the called party; and wherein the first message is further selected in accordance with the identified first attribute), each of the plurality of pieces of advertisement content being associated with a condition of a person to whom respective advertisement content is presented, the condition of the person being stored in a predetermined ([0018] advertisement database 102 stores advertisements that can be played to system users at appropriate times based on appropriate criteria. In one implementation, the advertisements may comprise messages that are specific to a certain subscriber, or messages that are advertisements from third party advertisers); and 
a transmission code configured to cause at least one of the at least one processor to transmit the acquired advertisement content to the caller terminal device and thereby cause the caller terminal device to present the advertisement content within an invitation period during which the callee is being invited to answer an incoming call ([0026] In addition to connecting source 110 with destination 112, router 106 also routes advertisements associated with source 110 to source 110 and any advertisements associated with destination 112 to destination 112. Because the user is captive, the user must hear or observe the message.).  

Regarding claim 2, Strietzel discloses the telephone advertisement system according to claim 1, wherein the information acquisition code is configured to cause at least one of the at least one processor to acquire the callee information and caller information indicating the caller, and the advertisement content acquisition code is configured to cause at least one of the at least one processor to acquire, based on the acquired callee information and caller information, advertisement content associated with the condition corresponding to the attribute not having an exclusive relationship with an attribute of the caller among attributes of the callee (messages may be played in all callers irrespective of an attribute of the caller [0032] a business subscriber may want to have a specific short message, such as the business name or jingle of the business, routed back to the source of each incoming call. This concept may be extended in order to allow third party advertisers to target specific users or groups of users for specific advertising messages. For example, a particular advertiser may pay the telecommunications provider to play an advertising message to each party placing a call in the telecommunication provider's network.).

Regarding claim 3, Strietzel discloses the telephone advertisement system according to claim 1, wherein the information acquisition code is configured to cause at least one of the at least one processor to acquire the callee information and caller information indicating the caller, and the advertisement content acquisition code is configured to cause at least one of the at least one processor to acquire, based on the acquired callee information and caller information, advertisement content associated with the condition corresponding to the attribute common to the callee and the caller ([0034] the advertiser may have advertising messages in multiple languages and would therefore want to play a different message depending on the primary language of the targeted subscriber. These types of implementations may be achieved by programming processing means 104 to selectively associate advertisements stored in advertisement database 102 to the calling and/or called parties based on predetermined criteria.)

Regarding claim 4, Strietzel discloses the telephone advertisement system according to claim 1, wherein the advertisement content acquisition code is configured to cause at least one of the at least one processor to acquire, as the advertisement content, an advertisement sound associated with the condition corresponding to the attribute of the callee, and the transmission code is configured to cause at least one of the at least one processor to transmit the acquired advertisement sound and thereby causes the caller terminal device to output the advertisement sound within, as the invitation period, a period during which a ring-back tone should be output ([0021] if the telephone at the called party's location is idle, then, in step 216, a ring signal is applied to the called party's line in order to activate the ringer in the called party's telephone. Simultaneously, in step 218, a ringback signal is applied to the calling party's line, [0029] a short advertisement replaces the ringback signal in step 218. Typically, the ringback signal consists of short rings every few seconds. In this implementation, therefore, a short advertisement is played in place of the rings.).

Regarding claim 5, Strietzel discloses the telephone advertisement system according to claim 4, wherein the advertisement content acquisition code is configured to cause at least one of the at least one processor to acquire an advertisement video with sound associated with the condition corresponding to the attribute of the callee, generate the advertisement sound based on a sound extracted from the acquired advertisement video, and thereby acquire the advertisement sound ([0037] the advertisement may be an audio advertisement, it may be a jingle, a textual message, a video message, a graphic message, or a combination of these messages, depending on the desired implementation).

Regarding claim 6, Strietzel discloses the telephone advertisement system according to claim 5 wherein the computer program code further comprises a tendency information acquisition code configured to cause at least one of the at least one processor to acquire, based on the acquired callee information, tendency information indicating a tendency of a length of time during which the callee is being invited to answer an incoming call at a time of the callee being called, and the advertisement content acquisition code is configured to cause at least one of the at least one processor to generate the advertisement sound having a length of time corresponding to the tendency indicated by the acquired tendency information ([0030] when the called party's line goes off hook a short advertisement may be played for both parties, so that the conversation may begin after the advertisements are complete. Ideally, the advertisements would last the same amount of time, to avoid any feeling of disconnect by one of the parties.).

Regarding claim 9, Strietzel discloses the telephone advertisement system according to claim 1, 
wherein at least one piece of the plurality of pieces of advertisement content includes at least any one of a sound and a video ([0037] the advertisement may be an audio advertisement, it may be a jingle, a textual message, a video message, a graphic message, or a combination of these messages, depending on the desired implementation), 
the computer program code further comprises a tendency information acquisition code configured to cause at least one of the at least one processor to acquire, based on the acquired callee information, tendency information indicating a tendency of a length of time during which the callee is being invited to answer an incoming call at a time of the callee being called, and the advertisement content acquisition code is configured to cause at least one of the at least one processor to acquire the advertisement content having a length of time corresponding to the tendency indicated by the acquired tendency information among pieces of advertisement content associated with the condition corresponding to the attribute of the callee ([0030] when the called party's line goes off hook a short advertisement may be played for both parties, so that the conversation may begin after the advertisements are complete. Ideally, the advertisements would last the same amount of time, to avoid any feeling of disconnect by one of the parties.).

Regarding claim 10, Strietzel discloses a telephone advertisement method performable by a computer (method for selectively providing messages in a telecommunication system), the method comprising: 
acquiring, in response to receiving a telephone talk request from a caller to a callee, callee information indicating a callee from a caller terminal device of the caller ([0025] the method of identifying destination 112 and of connecting source 110 thereto are different, but the basic approach is the same. In implementations involving the Internet, telecommunications advertising means 100 may be included within a router or plurality of routers used to route traffic across the Internet. In this case, the Internet address or domain name is used to identify source 110 and destination 112, instead of the digits of the telephone number dialed); 
acquiring, based on the acquired callee information, advertisement content associated with a condition corresponding to an attribute of the callee among a plurality of pieces of advertisement content, each of the plurality of pieces of advertisement content being associated with a condition of a person to whom respective advertisement content is presented, the condition of the person being stored in a predetermined storage ([0018] advertisement database 102 stores advertisements that can be played to system users at appropriate times based on appropriate criteria. In one implementation, the advertisements may comprise messages that are specific to a certain subscriber, or messages that are advertisements from third party advertisers); and 
transmitting the acquired advertisement content to the caller terminal device and thereby cause the caller terminal device to present the advertisement content within an invitation period during which the callee is being invited to answer an incoming call ([0026] In addition to connecting source 110 with destination 112, router 106 also routes advertisements associated with source 110 to source 110 and any advertisements associated with destination 112 to destination 112. Because the user is captive, the user must hear or observe the message.).    

Regarding claim 11, Strietzel discloses a non-transitory computer readable medium storing thereon a telephone advertisement program ([0034] implementations may be achieved by programming processing means 104, the telephone advertisement program causing a computer to: 
acquire, in response to receiving a telephone talk request from a caller to a callee, callee information indicating a callee from a caller terminal device of the caller ([0025] the method of identifying destination 112 and of connecting source 110 thereto are different, but the basic approach is the same. In implementations involving the Internet, telecommunications advertising means 100 may be included within a router or plurality of routers used to route traffic across the Internet. In this case, the Internet address or domain name is used to identify source 110 and destination 112, instead of the digits of the telephone number dialed);
acquire, based on the acquired callee information, advertisement content associated with a condition corresponding to an attribute of the callee among a plurality of pieces of advertisement content, each of the plurality of pieces of advertisement content being associated with a condition of a person to whom respective advertisement content is presented, the condition of the person being stored in a predetermined storage ([0018] advertisement database 102 stores advertisements that can be played to system users at appropriate times based on appropriate criteria. In one implementation, the advertisements may comprise messages that are specific to a certain subscriber, or messages that are advertisements from third party advertisers); and 
transmit the acquired advertisement content to the caller terminal device and thereby cause the caller terminal device to present the advertisement content within an invitation period during which the callee is being invited to answer an incoming call ([0026] In addition to connecting source 110 with destination 112, router 106 also routes advertisements associated with source 110 to source 110 and any advertisements associated with destination 112 to destination 112. Because the user is captive, the user must hear or observe the message.).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0207587 (“Strietzel”) in view of U.S. Publication No. 2021/0352379 (“Black et al.”).

Regarding claim 7, Strietzel discloses the telephone advertisement system according to claim 4, wherein the advertisement content acquisition code is configured to cause at least one of the at least one processor to acquire displayable advertisement content associated with the condition corresponding to the attribute of the callee but does not specify generate the advertisement sound based on characters extracted from the acquired displayable advertisement content, and thereby acquire the advertisement sound.
	In a similar field of endeavor, Black et al. discloses in para. [0053] and FIG. 4 if the user activity context is determined at decision diamond 400 to be an audio context such as driving as may be indicated by a user speed above a threshold as indicated by, e.g., signals from an IMU, the logic moves to block 402 to present an advertisement in primarily or exclusively audio format. This may be done by converting a standard advertisement with both audio and video components into audio only by executing image recognition on the video portion of the advertisement to derive terms describing the video and playing audio of the terms on the speakers 216.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify Strietzel such that displayable advertisements are converted to sound as disclosed in view Black in order to accommodate for compatibility issues at the calling or called party devices, for example, when the endpoint is not capable of playing video media.
 
Regarding claim 8, Strietzel in view of Black et al. discloses the telephone advertisement system according to claim 7 wherein the computer program code further comprises a tendency information acquisition code configured to cause at least one of the at least one processor to acquire, based on the acquired callee information, tendency information indicating a tendency of a length of time during which the callee is being invited to answer an incoming call at a time of the callee being called, and the advertisement content acquisition code is configured to cause at least one of the at least one processor to generate the advertisement sound having a length of time corresponding to the tendency indicated by the acquired tendency information ([0030] when the called party's line goes off hook a short advertisement may be played for both parties, so that the conversation may begin after the advertisements are complete. Ideally, the advertisements would last the same amount of time, to avoid any feeling of disconnect by one of the parties.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652